DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the side member" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the side member is a new statement of a combination of items (which would be “a side member”) or if the applicant meant a different member previously set forth (like “the second member”).
Claim 4 depends from claim 3 and therefore inherits the deficiencies thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl (US 2010/0230986) in view of Grable et al. (US 2009/0243324).  Regarding claim 1, Scholl teaches a vehicle seat (10) including a seat cushion frame (22, 24, 26, 28) having a front part pivotally supported by a floor (via 34 and 36) and a rear part fitted with a latch mechanism (70, 72, 74) adapted to be detachably engaged by a striker (76, 78) attached to the floor, wherein the seat cushion frame includes a pair of side frames (22, 24, 26, 28) extending in a fore and aft direction on either side of the seat cushion frame (see Figure 1), and at least one of the side frames (22, 24, 26, 28) includes a first member (26, 28) comprising a channel member having an open side facing sideways (see Figure 3 – facing towards the floor which can be construed under broadest reasonable interpretation as sideways with respect to the seat cushion bottom) and a second member (22) attached to the first member (pivotally couple as per [0017]) so as to form a closed cross section jointly with the first member, and extending downward further than the first member (see Figure 1), the latch mechanism (70, 72, 74) being positioned under the first member (26, 28) and attached to the second member (22, 24 – see Figure 3).
However, Scholl does not distinctly disclose a front frame connecting front ends of the side frames to each other, and a rear frame connecting rear ends of the side frames to each other.  The examiner notes that it is well-known in the art of seat to have a front and rear frame attached to side frame for extra support.  Grable, in the same field of endeavor (folding car seats), teaches a front frame connecting front ends of side frames to each other, and a rear frame connecting rear ends of the side frames to each other (see Figure 1).  It would have been obvious to one having ordinary skill in the art to modify the seat frame of Scholl to include front and rear frames (as in Grable) in order to add further support to the seat frame so as to hold more load.

Regarding claim 10, Scholl in view of Grable teaches the vehicle seat according to claim 1 (see above), wherein a connecting frame is connected between laterally middle parts of the front frame and the rear frame, the connecting frame being formed with an engagement hole for engaging a retaining piece for retaining a cable (see Figures 1 and 1A of Grable).

Allowable Subject Matter
Claims 2, 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636